DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov et al. (US 2020/0288999) in view of Yodfat et al. (US 2011/0202005) and further in view of Deck et al. (US 2018/0271414).
Regarding claim 1, Lasarov discloses a sensor patch configured to be attached to the skin of a user (page 1, [0009]) , the sensor patch comprising: wherein the frame comprises at least one senor
configured to measure a biosignal of the user (sensor measure physiological measurements such as heart rate (HR) in (page 4, [0045-0047]).
  Lasarov discloses all the limitations set forth above but fails to explicitly disclose at least one opening; and a frame surrounding the at least one opening; wherein the at least one sensor comprises at least one of: a body fluid sensor configured to detect a body fluid of the user; a bioelectrical sensor configured to detect an electrophysiological signal of the user; and a pulse sensor configured to detect a pulse of the user and the body fluid sensor comprises: at least one body fluid passage configured to discharge the body fluid in a direction away from the skin of the user; and an electrode configured to detect a current flowing through the body fluid of the user which is discharged through the body fluid passage.
However, Yodfat discloses at least one opening (fig. 9); and a frame surrounding the at least one opening (fig. ; page 5, [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Yodfat within the system of Lasarov in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.
 Moreover, Deck discloses wherein the at least one sensor comprises at least one of: a body fluid sensor configured to detect a body fluid of the user; a bioelectrical sensor configured to detect an electrophysiological signal of the user; and a pulse sensor configured to detect a pulse of the user and the body fluid sensor comprises: at least one body fluid passage configured to discharge the body fluid in a direction away from the skin of the user; and an electrode configured to detect a current flowing through the body fluid of the user which is discharged through the body fluid passage (page 2, [0018-0025]; page 10, [0087-0091]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Deck within the system of Lasarov and Yodfat in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.
  Regarding claim 7, Lasarov discloses wherein the frame comprises at least one electrode array connected to the at least one sensor (page 4, [0045]).
    Regarding claim 8, Lasarov and Yodfat disclose all the limitations set forth in claim 1 and Yodfat further discloses wherein the frame comprises a unit frame of which both lateral middle portions are bent inward toward the at least one opening (fig. 9).

Regarding claim 9, Lasarov and Yodfat disclose all the limitations set forth in claim 1 and Yodfat further discloses wherein the unit frame of the frame comprises a plurality of unit frames that are repeatedly arranged such that a pair of vertices of a unit frame overlaps and faces a pair of vertices of another unit frame (fig. 9; page 5, [0056]).
Regarding claim 10, Lasarov and Yodfat disclose all the limitations set forth in claim 1 and Yodfat further discloses wherein the frame comprises: a first unit frame; and a second unit frame, wherein a lower end portion on a side of the first frame is an upper end portion on another side of the second unit frame (fig. 9; page 5, [0056]).
 Regarding claim 11, Lasarov and Yodfat disclose all the limitations set forth in claim 1 and Yodfat further discloses wherein when the frame is subjected to tensile stress in a first direction parallel to a surface of the skin to which the sensor patch is attached, the frame increases in length in the first direction and accordingly in a second direction which is parallel to the surface of the skin and perpendicular to the first direction (fig. 9; page 5, [0056-0057).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lasarov et al. and Yodfat in view of
Deck as applied to claim 1 above, and further in view of Wang et al. (US 2013/0233063).
Regarding claim 4, Lasarov; Yodfat; and Deck disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the body fluid passage has a perimeter unchanging, decreasing or increasing in a direction away from a skin attachment surface of the sensor patch.
However, Wang discloses wherein the body fluid passage has a perimeter unchanging, decreasing or increasing in a direction away from a skin attachment surface of the sensor patch (page 3, [0041]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Wang within the system of Lasarov; Yodfat and Deck in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov; Yodfat in view of
  Deck as applied to claim 1 above, and further in view of Gilboa (US 2012/0010735).
  Regarding claim 5, Lasarov; Yodfat, and Deck disclose all the limitations set forth in claim 1 but fail to explicitly disclose a hydrogel that has a lower portion making contact with the skin of the user and absorbs moisture from the skin of the user; an electrode configured to detect a current flowing through the hydrogel or biopotential; and an elastic membrane making contact with an upper portion of the hydrogel.
However, Gilboa discloses a hydrogel that has a lower portion making contact with the skin of the user and absorbs moisture from the skin of the user; an electrode configured to detect a current flowing through the hydrogel or biopotential; and an elastic membrane making contact with an upper portion of the hydrogel (page 2, [0026)).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Gilboa within the system of Lasarov; Yodfat and Deck in order to measure the physiological conditions of a user thereby maximizing the reliability of the system.

Regarding claim 6, Lasarov, Yodfat, Deck and Gilboa disclose all the limitations set forth in claim 1 and Gilboa further discloses wherein the elastic membrane comprises at least one opening, and as the hydrogel increases in volume, the at least one opening increases in perimeter such that the moisture absorbed in the hydrogel is discharged through the at least one opening (fig. 3; page 2, [0026]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim 1 discloses “wherein the at least one sensor comprises at least one of: a body fluid sensor configured to detect a body fluid of the user; a bioelectrical sensor configured to detect an electrophysiological signal of the user; and a pulse sensor configured to detect a pulse of the user and the body fluid sensor comprises: at least one body fluid passage configured to discharge the body fluid in a direction away from the skin of the user; and an electrode configured to detect a current flowing through the body fluid of the user which is discharged through the body fluid passage”.
The examiner chooses one in the list which is discloses in Deck et al. “a body fluid sensor configured to detect a body fluid of the user” (page 2, [0018-0025]).
 For at least the above reason, the rejection of claims is sustained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Toth et al. (US 2015/0335288) discloses modular physiologic monitoring systems, kits, and methods.
   Libbus et al. (US 8,790,257) discloses multi-sensor........decompensation.
  Bly et al. (US 8,116,841) discloses adherent........sensors.
 Abreu (US 2009/0105605) discloses apparatus and method.....parameters.
 Telfort et al. (US 2009/0093687) discloses systems.....acoustic monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP May 16, 2022

DP
October 13, 2022

                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684